The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 11, 2014

                                    No. 04-13-00490-CR

                                      Cirilo AVILES,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR9545
                    The Honorable Angus K. McGinty, Judge Presiding


                                      ORDER
        The State’s second motion for extension of time is GRANTED. The State’s brief is due
April 8, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court